                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


JAMES EZZELL,                                          )
                                                       )
                          Plaintiff,                   )
                                                       )       JUDGMENT IN A CIVIL CASE
       v.                                              )
                                                       )       CASE NO. 7:14-CV-251-D
ANDREW M. SAUL, Commissioner of Social                 )
Security,                                              )
                Defendant.                             )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel shall be awarded fees
under 42 U.S.C. § 406(b) in the amount of $12,197.00, and refund to Plaintiff the smaller award between
this amount and the EAJAaward.


This Judgment Filed and Entered on August 1, 2019, and Copies To:
Charlotte Williams Hall                                (via CM/ECF electronic notification)
Kaba-Kabi A. Kazadi                                    (via CM/ECF electronic notification)




DATE:                                          PETER A. MOORE, JR., CLERK
August 1, 2019                                 (By) /s/ Nicole Sellers
                                                Deputy Clerk
